                          UNITED STATES DISTRICT COURT

                           IVHDDLE DISTRICT OF LOUISIANA


BERRY, JR, ET AL. CIVIL ACTION

VERSUS 21-20-SDD-RLB

SMITH, ETAL.

                                           RULING

        The Court, after carefully considering the Mot!ons\ the record, the law applicable

to this action, and the Report and Recommendations2 of United States Magistrate Judge

Richard L. Bourgeois, Jr., dated June 30, 2021, to which an Objection3 was filed and also

reviewed, hereby approves the Report and Recommendation of the Magistrate Judge and

adopts it as the Court's opinion herein.

        ACCORDINGLY,

        IT IS HEREBY ORDERED that the Motion to Amend Complaint4 is hereby

DENIED.

        IT IS FURTHER ORDERED the Court declines to exercise supplemental

jurisdiction; the Defendants' Motion to Dismiss5 is hereby GRANTED; the Plaintiffs'

claims are hereby dismissed with prejudice; and this action is dismissed in its entirety.

        Signed in Baton Rouge, Louisiana the / V day of July, 2021.




                                                                           c^
                                      CHIEF JUDG^IELLY D. DICK
                                      UNITED STAT'ES DISTRICT COURT
                                      MIDDLE DISTRICT OF LOUISIANA
1 Rec. Docs. Sand 11.
2Rec. Doc. 13.
3Rec. Doc. 14.
4 Rec. Doc. 8.
5Rec. Doc. 11.
